Citation Nr: 0942798	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  07-18 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder, and if so, entitlement to 
service connection for the same.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his significant other, J.M. 


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1971 to April 
1974 with service in the Republic of Vietnam from September 
1971 to September 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which declined to reopen the 
Veteran's claim for service connection for posttraumatic 
stress disorder (PTSD).

The Veteran appeared before the undersigned Veterans Law 
Judge in a  videoconference hearing from St. Petersburg, 
Florida in September 2009 to present testimony on the issue 
on appeal.  He submitted additional evidence at that time, 
with a waiver of RO consideration of that evidence.  The 
hearing transcript has been associated with the claims file.


FINDINGS OF FACT

1.  The last final (unappealed) disallowance of the Veteran's 
claim of service connection was by rating decision issued in 
February 1992, based upon the absence of a diagnosis of PTSD.  

2.  Evidence presented since the February 1992 denial has not 
previously been submitted to agency decision makers, relates 
to an unestablished fact necessary to substantiate the claim 
and raises a reasonable possibility of substantiating the 
claim.

3.  The Veteran is now diagnosed with PTSD which has been 
attributed to his active military service.

4.  Resolving any reasonable doubt in the Veteran's favor, he 
is found to have engaged in combat with the enemy during his 
military service and as such, his credible lay testimony of 
stressful experiences in the Republic of Vietnam is 
sufficient to establish the in-service incurrence of the 
stressful events.  


CONCLUSIONS OF LAW

1.  The evidence added to the record since February 1992 is 
new and material; the claim for service connection for PTSD 
is reopened.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 3.160, 19.129, 19.192 (1991).  

2.  PTSD was incurred in or aggravated by the Veteran's 
active duty service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2009).  

As will be discussed in full below, the Board finds that 
there is sufficient evidence of record to reopen the 
Veteran's claim for service connection for PTSD and grant 
entitlement to the benefit sought; therefore, a full 
discussion of whether VA met these duties is not needed as no 
prejudice can flow to the Veteran in light of the fully 
favorable decision herein.  It is important to note, however, 
that the Veteran was notified of the process by which initial 
disability ratings and effective dates are established in 
correspondence dated in February 2007.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

New and Material Evidence

A review of the record reveals that the Veteran's claim for 
service connection for PTSD was originally denied by a 
February 1992 rating decision.  The Veteran did not appeal 
this decision and it became final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 3.160, 19.129, 19.192 (1991).  The 
RO reopened the claim in the February 2007 Statement of the 
Case (SOC).  Nevertheless, regardless of the RO's actions, 
the Board must still determine whether new and material 
evidence has been submitted.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001) (reopening after a prior 
unappealed RO denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the Veteran's previously and finally 
denied claims).  

Once a decision becomes final, new and material evidence is 
required to reopen the claim which was denied.  38 U.S.C.A. 
§ 5108 provides that "if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."

"New" evidence is existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2009).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).

The prior February 1992 rating decision denied the Veteran's 
claim for PTSD based upon an absence of diagnosis of the 
condition.  The record now reflects a current diagnosis of 
PTSD for this Veteran.  See VA psychiatric treatment 
notation, December 2005.  This evidence is new in that it has 
not previously been considered by agency decision makers.  It 
is also material as it relates to an unestablished fact 
necessary to substantiate the claim, and when considered with 
other evidence of record, raises a reasonable possibility of 
substantiating the claim.  Therefore, new and material 
evidence having been submitted, the claim for service 
connection for PTSD is reopened.  

Because the AOJ has weighed the merits of the claim, to 
include the treatment record upon which the claim is 
reopened, there is no prejudice to the Veteran for the Board 
to render a decision on the merits here.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Statement of the case, 
February 2007.

Service Connection

The Veteran seeks service connection for PTSD, which he 
contends is attributable to his military service.  In order 
to establish direct service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and competent evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 C.F.R. § 3.303 (2009); Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 
Vet. App. 303, 308 (2007) (holding that the type of evidence 
that will suffice to demonstrate entitlement to service 
connection, and the determination of whether lay evidence may 
be competent to satisfy any necessary evidentiary hurdles, 
depends on the type of disability claimed).  

VA regulations reflect that symptoms attributable to PTSD are 
often not manifested during service.  Accordingly, service 
connection for PTSD requires a current medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), credible supporting evidence that the claimed in-
service stressor actually occurred, and medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f) 
(2009); Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing 
Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).

Here, a current diagnosis of PTSD is established by the 
record.  Although it is apparent that the Veteran's complete 
VA treatment records for the appellate period have not been 
associated with the claims file, there is a December 2005 VA 
treatment notation that reflects an Axis I diagnosis of 
chronic PTSD, signed by a staff psychiatrist.  In addition, 
the Veteran has submitted two summary treatment letters 
showing ongoing care for PTSD provided by his local Vet 
Center.  In particular, the June 2004 Vet Center letter 
establishes a causal nexus between the Veteran's psychiatric 
symptomatology and his military experiences.

As such, the remaining element necessary to establish 
entitlement to service connection benefits is evidence that a 
claimed in-service stressor actually occurred.  
The evidence necessary to establish the occurrence of a 
military stressor to support a claim for PTSD will vary 
depending on whether a Veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the Veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service), the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. 
§ 1154(b) (West 2002).  

In the instant case, the Veteran states that he fired his 
weapon at the enemy and received incoming fire in his 
capacity as a helicopter door gunner during the later part of 
his Vietnam service.  The Board finds this testimony to be 
credible based upon the facial plausibility of the described 
events, compatibility with the Veteran's verified primary 
military occupational specialty as an aircraft maintenance 
apprentice, and the consistency of the Veteran's statements 
over time.  Furthermore, the Veteran has submitted copies of 
official Leave and Earnings Statements which reflect that he 
was entitled to flight crew pay, in conjunction with hostile 
fire pay, for at least a portion of his Vietnam service.  
Although the Board notes that flight crew pay was paid 
erroneously for three months following the Veteran's return 
from Vietnam, and later collected from his pay in January 
1973, this does not negate the fact that the Veteran was 
entitled to flight pay for a portion of the Veteran's Vietnam 
service.  In all, the Board finds that the record does not 
explicitly confirm the Veteran's combat service.  However, VA 
is required to resolve any reasonable doubt in favor of the 
Veteran, even in the absence of any official confirmatory 
documentation.  38 C.F.R. § 3.102.  As such, based upon all 
the evidence of record, the Board finds it reasonable to 
conclude that the Veteran did engage in combat with the enemy 
during his Vietnam service.  Therefore, the Veteran's claimed 
stressors related to his experiences as a member of a 
helicopter flight crew are found to be consistent with the 
circumstances, conditions, or hardships of his service, and 
the described in-service stressors are confirmed on the basis 
of his own lay testimony.  

In sum, under the circumstances of this case when any 
reasonable doubt is resolved in favor of the Veteran 
regarding his combat status, all of the required elements are 
met to establish entitlement to service connection for PTSD.  


ORDER

Service connection for PTSD is granted.  



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


